WRL Letterhead May 3, 2013 Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re:Western Reserve Life Assurance Co. of Ohio WRL Series Life Account Freedom Equity Protector (File No. 33-31140) Filer CIK No.:0000778209 Dear Sir or Madam: On behalf of Western Reserve Life Assurance Co. of Ohio (“Western Reserve”) and the WRL Series Life Account (the “Account”), we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, we certify that the forms of Prospectus and Statement of Additional Information dated May 1, 2013 for certain deferred variable life policies offered by Western Reserve through the Account otherwise required to be filed under paragraph (c) of Rule 497 would not have differed from the forms of Prospectus and Statement of Additional Information contained in the Form N-6 Registration Statement for the Account (the “Registration Statement”). The Registration Statement was filed electronically with the Securities and Exchange Commission on April 25, 2013 via EDGAR. Sincerely, //s/ Gayle A. Morden Gayle A. Morden Manager, Registered Products & Distribution Attachment cc:Arthur D. Woods Mary Jane Wilson-Bilik, Esq. Priscilla Hechler
